United States District Court
Northem District of Califomia

\CO¢\IO\Ul-|>L)JN»-‘

N N N-N [\) l\) [\) [\) [\.) _a ¢_n »_n »_l »_l o_¢ o-I »_o »_¢ »_¢
o°\]C\Lll-PWN*-‘O\ow\lo\\ll-BWN'-o

 

 

F“HLED

mAR 2 5 umw
UNITED STATES DISTRICT COURT SUSAN y SQQN
CLERK, U.S. DlSTR|CT COURT
NORTHERN DISTRICT OF CALIFORNIA NORTHEBN DISTR|CT OF CALlFORNlA

cv 1 Ca'$e§)o own/usc

Kurt Kevin Robinson, bar number 108095 ()R])ER TO SHOW CAUSE RE d
SUSPENSION FROM MEMBERSHIP
IN GOOD STANDING OF THE BAR
OF THE COURT

IN THE MATTER OF

 

 

TO: Kurt Kevin Robinson, bar number 108095 §

The State Bar of Califomia has notified the United States District Court for the l\§lorthem District of
California that, effective January 31, 2019, you have become ineligible to practice law in the State of
Califomia following disciplinary action. Under this Court’s Civil Local Rule ll-7, this status change may
render you ineligible for continued active membership in the bar of the Northem Districtof Califomia.

Effective the date of this order, your membership in the bar of this Court is suspem%ed on an interim
basis pursuant to Civil Local Rule ll-7(b)(l). On or before May 3, 2019, you may file a response to this
Order meeting the requirements of Civil Local Rule ll-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. lf you fail to‘ file a timely and adequate response to this Order, you will be
suspended from membership without further notice. §

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of Califomia, you may apply for reinstatement pur§suant to Civil
Local Rule ll-7(b)(3). The Clerk shall close this file on or after May 3, 2019 absent further order of this
Court. §

IT IS SO ORDERED.

Dated: 3/25/19

 

 

United S tes District Judge

.~l1101‘/us_v-di.rc.'i[.')/i/Ic’ ().§`("' ("S'.-l
rc‘v. / /»IS'

 

 

